Curia,

per Sutherland, J,
The lessor of the plaintiff claims his title to the premises in question, by virtue of a deed from the commissioners for loaning money in the county of Cayuga, under the act “ authorizing a loan of moneys to the citizens of this state,” passed April 1 Uh, 1808. (5 vol. Laws, by W. & S. 392.) The premises were mortgaged to the commissioners by one Peter IVolverton, on the ISiAday of July, 1808; and default having been made by him in the payment of the interest, the commissioners, in pursuance of the directions of the act, sold them at publick auction, and the lessor of the plaintiff became the purchaser. The defendant derivestitle, also, from Peter IVolverton, by a conveyance subsequent to the mortgage ; and after the sale to the lessor of the plaintiff, he. offered, by the hand of Clark, to redeem, by paying the amount due.
The only question in the case is, whether the sale by the commissioners was in conformity to the provisions of the act ? The principal objections are—
1. That the advertisements did not contain a sufficiently minute description of the situation of the land.
2. That they were not put up in the proper places.
3. That the purchase money ivas not all paid on the day ¡oí sale.
There is no pretence of fraud on the part of the commissioners. They are admitted to have acted in good *249faith, and the lessor of the plaintiff is a bona fide purchaser for a valuable consideration.
1. The 17thsection of the act directs, “that the commissioners shall cause advertisements to be fixed up at ,not less than three of the iqost publick places of the county where the premises are situate, describing the quantity and situation of the land, &c. and shall also cause such notice to be given in, at least, one of .the publick newspapers in the county, if any such there be.” The advertisement, in this case, contained the name of the mortgagor—the date and number of the mortgage—the number of the lot—the town in which it was situated, when the mortgage was given—and the quantity of acres mortgaged. It could not have been more particular, without giving a description of the premises by metes and bounds, as contained in the mortgage. The act does not require such particularity. It contemplates only a general description, sufficient to apprize the mortgagor that his land is to be sold, and to enable any persons who may wish to purchase, or who may be interested in the premises, by subsequent liens, to locate and identify them.
In Denning v. Smith, (3 John. Ch. Rep. 332) one of the advertisements neither contained the name of the mortgagor, nor the number of one of the lots ; and these omissions were held to be fatal. But the Chancellor seems to admit, that if the name of the mortgagor, and the number of the lot, had been inserted, the advertisement would have been good. He says, the “ omission of the mortgagor’s name, and of the number of the lot, in the advertisement in Cattskill, where the agent of the owner resided, was a most unfortunate circumstance, &c. It was also an omission fatal, in any view, to the legality of the notice.” The other notices, the sufficiency of which, in point of form, was not questioned, were not as particular in their description as the advertisement in this case. They described the premises as being in the town of Cairo, and as being “ lot No. 11, and part of lot No. 14, near Perce’s mill, containing 126 acres, mortgaged by Henry Persenwithout designating what part or portion of the mortgaged premises was in each or either of the lots,. The first objection, therefore, is unfounded.
*2502. The second objection appears to be founded on the fact t^e advertisements were put up in places remote from the mortgaged premises ; for there is nothing in the case t° show that the places where they were put up, were not three of the most publick places in the county. This is alt that the act requires. It is not necessary that one of the advertisements should be upon or near the premises; and unless one of the three most publick places in the county was near the premises, an advertisement there would not be a compliance with the act. In Denning v. Smith, the omission to put up an advertisement in Cairo, which was in the neighbourhood of the premises, and was one of the most publick and central places in the county, was held by the Chancellor to be a circumstance which, in conjunction with other facts, tended to shew a fraudulent intent on the part of the commissioners. But, in this case, it does not ap-. pear that there was any publick place near the mortgaged premises.
In King v. Stow, (6 John. Ch. Rep. 323) all the advertise- . ments were put up in the village of Elizabethtown, twenty miles distant from the mortgaged premises ; and although it appeared that a publick road passed through the premises, and that two publick ferries were maintained within two miles and a half of them, the notices were held to be good ; there being no evidence of a fraudulent intent, and Elizabethtown being, in fact, the most publick place in the county. The notices in this case were, therefore, regular.
3. The reason why the surplus, beyond the amount due to the state, was not immediately exacted from the purchaser, is stated by the commissioners to have been, because the mortgagor, to whom it was to be paid, had left the state, and the commissioners did not want the money until they could pay it over. They state expressly, in their testimony, that there was no agreement for a credit. The surplus was only $15, and there is nothing to show that it was not paid on demand. But this is an objection which, if it can be raised at all, can be urged only by the mortgagor.
. Judgment for the plaintiff.